Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         04-OCT-2018
                                                         12:44 PM




                         SCWC-XX-XXXXXXX

         IN THE SUPREME COURT OF THE STATE OF HAWAII


    DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE OF
  RESIDENTIAL ASSET SECURITIZATION TRUST 2006-A8, MORTGAGE
 PASS-THROUGH CERTIFICATES SERIES 2006-H UNDER THE POOLING
         AND SERVICING AGREEMENT DATED JUNE 1, 2006,
                Respondent/Plaintiff-Appellee,

                                vs.

                     MICHAEL C. GREENSPON,
                Petitioner/Defendant-Appellant.


       CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; DC-CIVIL NO. 10-1-2608)

   ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
                      RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner/Defendant-

Appellant Michael C. Greenspon’s Motion for Reconsideration

filed on September 27, 2018, the papers in support thereof,

and the records and files herein,
            IT IS HEREBY ORDERED that the motion is granted

in part as set forth in the Order of Correction filed

herewith.    In all other respects, the motion is denied.

            DATED: Honolulu, Hawaii, October 4, 2018.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                               2